ORDER

CARMAN, Judge:
Upon consideration of Plaintiff’s letter dated April 14, 2006, advising the Court of a change in Department of Labor policy, it is hereby
*650ORDERED that this case is remanded to the Department of Labor to determine what, if any, affect its decision in Lands’ End, A Subsidiary of Sears Roebuck and Company, Business Outfitters CAD Operations, Dodgeville, Wisconsin (“Lands’ End”), 71 Fed. Reg. 18357 (Dep’t Labor Apr. 11, 2006) (notice of revised remand determination) has on Plaintiffs’ claim for Trade Adjustment Assistance certification; and it is further
ORDERED that the Department of Labor will specifically determine whether Plaintiffs produce an “intangible article” as contemplated in Lands’ End (see also, Former Employees of Elec. Data Sys. Corp. v. United States Sec’y of Labor, Slip Op. 06-53, 2006 Ct. Intl. Trade LEXIS 50 (CIT Apr. 17, 2006); and it is further
ORDERED that if the Department of Labor determines that Plaintiffs do not produce an “intangible article” as contemplated in Lands’ End the Department of Labor will provide the Court with a thorough and reasoned explanation for its denial; and it is further
ORDERED that the remand results shall be filed no later than July 17, 2006; and it is further
ORDERED that Plaintiffs may file papers with the Court indicating whether they are satisfied or dissatisfied with the remand results no later than August 7, 2006; and it is further
ORDERED that Defendant may respond to Plaintiffs’ comments no later than August 21, 2006.
SO ORDERED.
The Clerk of the Court is directed to forward copies of this Order to counsel for the parties.